Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 and 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/21.

Claim Objections
Claim 6 is objected to because of the following informalities: in claim 6, the phrase “at least one” should be changed to “the at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “a model of a pattern of movement” and “a predictive algorithm” but does not provide any explicit examples of these models or algorithms.  The data graphs presented by Applicant (e.g., Figure 5) are helpful to visualize the modeling but they are an insufficient substitute to the public for understanding/practicing the model.  Claim 18 mentions that the model relates to the hydraulic cylinder and that the algorithm output is predicted cylinder movement but these details insufficiently convey to a skilled artisan that the Applicant possessed this subject matter.  Examiner acknowledges with Applicant that the algorithm uses operating parameters, models, historical operation data, etc., but believes that this conveyance is akin to disclosing a “recipe” and then elaborating that the recipe contains “ingredients”.  What Examiner would be expecting from a claimed recitation of terms such as “model” and “algorithm” would be, for a model, some recitation in the disclosure of explicit mathematical equations with relevant variables and, for the algorithm, a recitation in the disclosure of how these mathematical equations are utilized towards an end result.    As Examiner can find scant evidence of either, he believes that this 112(a) rejection is warranted.
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 18 recites “a model of a pattern of movement” and “a predictive algorithm” but does not provide any explicit examples of these models or algorithms.  The data graphs presented by Applicant (e.g., Figure 5) are helpful to visualize the modeling but they are an insufficient substitute to the public for understanding/practicing the model and Examiner believes that an undue amount of experimentation would be necessary to rediscover suitable models/algorithms for movement patterns and/or predicted cylinder movement.  Claim 18 is exceptionally broad with general terms used frequently such as “operating parameters”, “historical operation data”, “model”, “predictive algorithm”, “at least one attribute” and the nature of the invention is relatively new considering that the state of the art mainly uses mechanically driven pumps in which piston characteristics relate to crank angles from a rotating crankshaft.  A higher level of expertise would be required in this field to model more complex relationships between hydraulic fluid pressures, possible control valve actuation, and piston motion but hydraulically driven actuators have been around for a while.  Applicant has not provided much direction as to what the particular mathematical equations were used in modeling hydraulically driven piston behavior nor provided any working examples of such modelling or even how a particular algorithm would implement such equations.  As such, Examiner believes that an undue amount of experimentation would be required to establish working models and a proper algorithm to be used in correcting piston motion.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “a model of a pattern of movement” and “a predictive algorithm” but does not provide any explicit examples of these models or algorithms.  The data graphs presented by Applicant (e.g., Figure 5) are helpful to visualize the modeling but they are an insufficient substitute to the public for understanding/practicing the model.  Claim 18 mentions that the model relates to the hydraulic cylinder and that the algorithm output is predicted cylinder movement but these details do not improve any clarity with respect to the nature of the model and/or algorithm.  Examiner acknowledges with Applicant that the algorithm uses operating parameters, models, historical operation data, etc., but believes that this conveyance is akin to disclosing a “recipe” and then elaborating that the recipe contains “ingredients”.  What Examiner would be expecting from a claimed recitation of terms such as “model” and “algorithm” would be, for a model, some recitation in the disclosure of explicit mathematical equations with relevant variables and, for the algorithm, a recitation in the disclosure of how these mathematical equations are utilized towards an end result.    As Examiner can find scant evidence of either, he believes that this 112(a) rejection is warranted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges (US20150192117).
Claim 1:  Bridges discloses an automatically controlled hydraulic fracturing pump system (Figs. 13-14), comprising a hydraulic cylinder (66a-1) comprising a piston (156) controlled via a hydraulic circuit (318-1 thru 6); a sensor (338/338a/404) in communication with the hydraulic circuit (paragraph 67); and a control module (314) in data communication with the sensor, the control module comprising a memory (paragraph 68, note PLC which inherently possess memory for storing logic instructions) storing computer-readable instructions; and a processor (paragraphs 18, 68, “processors”) configured to execute said instructions to determine, via the sensor, at least one attribute about the hydraulic cylinder (paragraphs 67 and 70, note piston position detection); and determine an at least one attribute about the hydraulic fracturing pump system (Examiner notes that the ongoing/continuous monitoring of multiple piston positions, see claim 27, will provide additional position attributes about the pump system); determine a value for correcting movement of the piston (as an example of corrective value determinations, note paragraph 69, in which Bridges shows that in order to provide relatively smooth delivery between pistons “the return stroke must be equal to or less than one half of the duration of the forward stoke”); and send a signal to the hydraulic circuit to correct movement of the piston based on the value from step (see claim 28, Examiner noting that the processor/PLC will adjust timing actuation of the pumps which will involve signal transfer to hydraulic circuit 318-1 thru 6).
Claim 5:  Bridges further discloses that the hydraulic cylinder comprises a first hydraulic cylinder, a second hydraulic cylinder, and a third hydraulic cylinder operable in a triplex pump configuration (see paragraph 5, “typical pump might be…a triplex pump having three cylinders”).
Claim 6:  Bridges further discloses that an at least one attribute of the hydraulic cylinder is determined for each of the first hydraulic cylinder, the second hydraulic cylinder, and the third hydraulic cylinder (see claim 27 and paragraph 67, Examiner noting that a plurality of sensors are provided on the plurality of cylinders).
Claim 7:  Bridges further discloses that the at least one attribute of each of the respective hydraulic cylinders is the respective position of the piston of each hydraulic cylinder (see claim 27 and paragraph 67).
Claim 8:  Bridges discloses an automatically controlled hydraulic fracturing pump system (Figs. 13-14), comprising a first hydraulic cylinder (Fig. 13, note one of cylinders, e.g., 66a-1) having a piston controlled via a first hydraulic circuit (Fig. 13, note one of circuits, e.g., 318-1); a second hydraulic cylinder (Fig. 13, note another of the cylinders, e.g., 66a-4) having a piston controlled via a second hydraulic circuit (Fig. 13, note another of the circuits, e.g., 318-4); a first sensor (Figs. 13-14, note sensor 338 associated with first hydraulic circuit) in communication with the first hydraulic circuit; a second sensor in communication with the second hydraulic circuit (Figs. 13-14, note sensor 338 associated with second hydraulic circuit); and a control module (314) in data communication with each sensor, the control module comprising a memory storing computer-readable instructions (paragraph 68, note PLC which inherently possess memory for storing logic instructions); and a processor (paragraphs 18, 68, 
Claim 11:  Bridges further discloses that the at least one attribute of each of the respective hydraulic cylinders is position of the piston (see claim 27 and paragraph 67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20150192117) in view of Stokkevag (US20180266412).
Claim 12:  Bridges teaches the previous limitations but does not disclose that the at least one attribute of the hydraulic fracturing pump system is an output pressure to the wellhead.  However, Stokkevag teaches using pressure data, including from wells, and in addition to position feedback, to control fluid delivery (see Abstract, paragraph 41).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize output pressure data like that taught by Stokkevag into the apparatus of Bridges in order to manage appropriate fuel input for the operation (see paragraphs 44-45).
Claims 14-15:  Bridges and Stokkevag teach the previous limitations.  Bridges further discloses that the corrected movement of the first/second hydraulic cylinder piston comprises correcting the position of the first/second hydraulic cylinder piston relative to the position of the second/first hydraulic cylinder piston (see paragraph 69, Examiner noting the correction that will occur for each piston with respect to adjoining pistons).
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20150192117) in view of Stokkevag (US20180266412) and in further view of Bayyouk (US 10,436,766) as evidenced by Urdaneta (US20190316496).
Claims 13 and 16:  Bridges and Stokkevag teach the previous limitations.  Bridges does not disclose that the at least one attribute of the hydraulic fracturing pump system further comprises amplitude and/or frequency of a vibration of a conduit forming .
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US20150192117) in view of Larkin (US20060266211).
Claim 17:  Bridges teaches the previous limitations but does not disclose that each piston comprises a marking such that the first sensor is configured to read the marking on the first piston and the second sensor is configured to read the marking on the second piston and that 4the readings from the first and second pistons are used to determine a position of each respective piston.  However, Larkin teaches a reciprocating device (Figs. 13-16) in which the pistons have markings (Fig. 16, note 232) which are read by associated sensors (238/240) which can be used for determining a position of each piston (paragraph 2).  Larkin’s ideas incorporated into Bridges would thereby provide markings on each piston and also provide associated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746